Citation Nr: 0511548	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-10 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling from July 8, 1996, to 
October 26, 2004, and as 30 percent disabling from October 
27, 2004, to the present, based on an initial determination.


REPRESENTATION

Appellant represented by:	Wayne F. Dennison, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
bilateral hearing loss.  The veteran appealed that decision 
and, in a June 1998 decision, the Board denied the veteran 
service connection for bilateral hearing loss.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In August 1999, the Court granted a joint 
motion of the parties, vacated the Board's decision and 
remanded the case for action consistent with the joint 
motion.

In February 2001, the Board granted the veteran service 
connection for bilateral hearing loss.  In a July 2001 rating 
decision, the RO evaluated the veteran's bilateral hearing 
loss as noncompensable.  The veteran expressed his 
dissatisfaction with the rating, and in December 2004, the RO 
increased the rating to 10 percent effective July 8, 1996, 
and 30 percent effective October 27, 2004.  The veteran 
continues to express his dissatisfaction with the evaluations 
and requests a higher rating.

The veteran testified before an RO hearing officer at the RO 
in October 1997.  The veteran also testified before L. W. 
Tobin, a Veteran's Law Judge, at a travel board hearing at 
the RO in December 2000.  Transcripts of both hearings are of 
record.  In October 2003, the Board remanded the veteran's 
case to the RO for further development.  The case was 
returned to the Board in April 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  Bilateral hearing loss disability, when tested in June 
1997, was manifested by no more than auditory acuity level 
III hearing loss in the right ear and level V hearing loss in 
the left ear.

3.  Bilateral hearing loss disability, when tested in 
February 1998, was manifested by no more than auditory acuity 
level III hearing loss in the right ear and level IV hearing 
loss in the left ear.

4.  Bilateral hearing loss disability, when tested in March 
2001, was manifested by no more than auditory acuity level 
III hearing loss in the right ear and level V hearing loss in 
the left ear.

5.  Bilateral hearing loss disability, when tested in May 
2002, was manifested by no more than auditory acuity level V 
hearing loss in the right ear and level VI hearing loss in 
the left ear.

6.  Bilateral hearing loss disability, when tested in October 
2004 was manifested by no more than auditory acuity level VI 
hearing loss in the right ear and level VII hearing loss in 
the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
period July 8, 1996, to May 22, 2002, for bilateral hearing 
loss disability, based on an initial determination, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (2004).

2.  The criteria for a rating of 20 percent, and no more, for 
the period May 23, 2002, to October 26, 2004, for bilateral 
hearing loss disability, based on an initial determination, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100 (2004).

3.  The criteria for a rating in excess of 30 percent for the 
period October 27, 2004, to the present, for bilateral 
hearing loss disability, based on an initial determination, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in July 1996, before the enactment of the VCAA.  

Letters dated in July 1996 and February 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  Although the letters did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, they informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide VA with the information necessary 
for such evidence to be obtained on his behalf. 

Additionally, the May 1997 and September 2001 statements of 
the case and January 1998 and December 2004 supplemental 
statements of the case provided guidance regarding the 
evidence necessary to substantiate his claim.  The June 1998 
and February 2001 Board decisions, and October 2003 Board 
remand also provided such guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate his claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from July 1951 to 
July 1955.

In July 1996, the veteran filed a claim for service 
connection for bilateral hearing loss.


In an August 1996 letter from J.B., M.A. CCC-A, a licensed 
audiologist, he stated that the veteran suffered from a 
moderate sensorineural hearing loss bilaterally from 1000 
Hertz (Hz) through 8000 Hz.  Speech discrimination was good 
at 96 percent for the right ear and 88 percent for the left 
ear.  The audiologist based his findings on a July 1996 
audiogram attached to his opinion.

In June 1997, the veteran received a VA audiogram.  The 
results of the exam are as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
60
55
65
55
LEFT
65
65
60
65
64

Speech discrimination testing produced scores of 88 percent 
for the right ear and 88 percent for the left ear.  The 
diagnosis was mild to severe sensorineural hearing loss for 
the right ear and moderately severe to severe sensorineural 
hearing loss for the left ear.

A February 1998 VA audiogram revealed the following results:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
60
55
60
53
LEFT
60
70
55
60
61

Speech discrimination scores were 84 percent for the right 
ear and 80 percent for the left ear.  The diagnosis was 
normal hearing from 250 through 500 Hz with a mild to severe 
sensorineural hearing loss from 1,000 through 8,000 Hz for 
the right ear.  For the left ear, the diagnosis was normal 
hearing from 250 through 500 Hz with a mild to severe 
sensorineural hearing loss from 750 through 8,000 Hz.

In a December 2000 affidavit, a private board certified 
licensed audiologist, M.U., M.S. CCC-A, opined that the 
results of the VA's 1998 evaluation when applied to the 
GUIDELINES TO THE EVALUATION OF PERMENANT IMPAIRMENT, yielded 
a 30 percent impairment in the veteran's right ear and a 43.1 
percent impairment in the veteran's left ear.

In February 2001, the Board granted the veteran service 
connection for bilateral hearing loss.

In March 2001, the veteran received another VA audiogram.  
The results were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
60
55
60
54
LEFT
75
70
60
65
68

Speech discrimination scores were 96 percent for the right 
ear and 96 percent for the left ear.  The diagnosis was 
normal hearing at 250 and 500 Hz with a mild to moderately 
severe sensorineural loss at 1000 through 8000 Hz.  For the 
left ear, the diagnosis was normal hearing at 250 Hz with a 
mild-severe sensorineural loss at 500 through 8000 Hz.

In July 2001, the RO gave the veteran a noncompensable rating 
for his hearing loss.

In September 2001, the veteran underwent a private audiogram; 
however, a licensed audiologist did not conduct the 
audiogram.

In May 2002, the veteran underwent a private audiogram, 
conducted by C.L., M.Ed. CCC-A.  Puretone Averages were noted 
to be 60 dBHL (decibel/hearing loss) on the right, and 72 
dBHL on the left.  The word recognition score was 72 percent 
on the right and 68 percent on the left.  The diagnosis was 
moderate to severe bilateral hearing loss.

In September 2002, the veteran underwent a private audiogram, 
conducted by S.C., M.S. CCC-A.  The audiologist indicated 
that the Puretone Average was 66 decibels in the right ear 
and 85 decibels in the left ear.  

In October 2004, the veteran underwent another VA audiogram.  
The results were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
60
75
70
75
70
LEFT
80
85
75
85
81

Speech discrimination testing produced scores of 36 percent 
in the right ear and 40 percent in the left ear.  The 
diagnosis was moderate sloping to profound sensorineural 
hearing loss bilaterally.

The October 2004 VA examiner also stated that the word 
recognition scores were not consistent with the veteran's 
overt behavior with his hearing aids on.  In addition, he 
stated the pure tone testing for both ears showed less 
variability over the past six or seven years and he 
considered them to be more consistent.  He also mentioned 
that the audiologists noted the behavior of the veteran 
outside of the testing, and the veteran's behavior supported 
the examiner's impression that the speech discrimination 
scores obtained during the audiogram did not reflect the 
veteran's ability to communicate.  Therefore, the examiner 
suggested that the rating board use pure tone thresholds only 
to rate the veteran as they were consistent and the speech 
scores were variable.

In December 2004, using only the pure tone thresholds to rate 
the veteran's disability, the RO increased the veteran's 
rating to 10 percent effective July 8, 1996, and increased 
his rating to 30 percent effective October 27, 2004.

In the veteran's representative's December 2004 statement, he 
argued that the RO applied an incorrect numerical designation 
from 38 C.F.R. § 4.85, Table VIa (2004) and the correct 
designation would yield higher disability ratings.



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2004).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2004).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  



Table VI
Numeric designation of hearing impairment based on pure tone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  When the 
pure tone thresholds are 30 decibels or less at 1000 Hz and 
70 decibels or more at 2000 Hz, the resulting numeral will 
then be elevated to the next highest Roman numeral.  38 
C.F.R. § 4.86 (2004).  

Pure tone threshold levels alone, utilizing Table VIa, are 
used for evaluations when the examiner certifies that the use 
of speech discrimination tests are not appropriate because 
the speech discrimination test results are inconsistent, 
because of language difficulties, or when the application of 
38 C.F.R. § 4.86 (2004) is warranted.  38 C.F.R. § 4.85(c) 
(2004).

Table VIa
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Table VII
Percentage Evaluation for Hearing Impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I


The October 2004 VA examiner opined that the veteran's speech 
discrimination test scores were inconsistent with his overt 
behavior and were variable from 1997 to the October 2004 
test.  He recommended that pure tone thresholds alone be used 
to rate the veteran's disability as these results have been 
consistent from 1997 to the present.  Therefore, Table VIa, 
and not Table VI, will be used to determine the acuity levels 
of the veteran's hearing loss.

The Board notes that results of the June 1997 VA audiogram 
are a numeric designation of III for the right ear and V for 
the left ear.  A 10 percent evaluation is warranted when 
these values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100 (2004).

Results of the February 1998 VA audiogram are a numeric 
designation of III for the right ear and IV for the left ear.  
A 10 percent evaluation is warranted when these values are 
applied to Table VII.  38 C.F.R. § 4.85, DC 6100 (2004).

Applying the results of the March 2001 VA audiogram to Table 
VII also warrant a 10 percent evaluation as the numeric 
designation for the right ear is III and V for the left ear.  
38 C.F.R. § 4.85, DC 6100 (2004).

Results of the May 2002 private audiogram are a numerical 
designation of V for the right ear and VI for the left ear.  
A 20 percent evaluation is warranted when these values are 
applied to Table VII.  38 C.F.R. § 4.85, DC 6100 (2004).

Finally, the Board notes that the results of the October 2004 
VA audiogram are a numeric designation of VI for the right 
ear and VII for the left ear.  A 30 percent evaluation is 
warranted when these values are applied to Table VII.  
38 C.F.R. § 4.85, DC 6100 (2004).

Although the veteran's representative argues that the 
application of the numeric designations for the February 
1998, March 2001, and October 2004 audiograms are incorrect 
and the correct numerical designations should result in a 
higher rating, the Board concludes that the RO has correctly 
applied the numeric designations using Table VIa, according 
to the above applications.

Therefore, in light of the above testing results, an 
evaluation in excess of 10 percent for the period July 8, 
1996, to May 22, 2002, is not warranted under the schedular 
criteria.

However, in accordance with the testing results from the May 
2002 audiogram, a 20 percent rating is warranted for the 
veteran's bilateral hearing loss for the period May 23, 2002, 
to October 26, 2004.

Finally, an evaluation in excess of 30 percent for the period 
October 27, 2004 to the present is not warranted under 
schedular criteria according to the October 2004 audiogram 
results, and the record demonstrates that the schedular 
rating assigned by the RO for this time period is correct. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the period July 8, 1996, to May 22, 2002, for bilateral 
hearing loss is denied.

Entitlement to an initial evaluation of 20 percent, and no 
more, for the period May 23, 2002, to October 26, 2004, for 
bilateral hearing loss is granted.

Entitlement to an initial evaluation in excess of 20 percent 
for the period October 27, 2004 to the present, for bilateral 
hearing loss is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


